DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 02/16/2021 have been fully considered but they are not persuasive.
In response to applicant's argument that Neumann is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Neumann is in the field of applicant’s endeavor of digital imaging and Neumann is also reasonably pertinent to the particular problem with which the applicant was concerned which is providing light to a light deficient environment in order to allow laser mapping imaging.  This analogy is clear when comparing the Technical field of both papers. The technical field on the Application states in [0002] “[t]his disclosure is directed to digital imaging and is particularly directed to laser mapping imaging in a light deficient environment.” And Neumann states in his Technical field, [0002] “[t]he embodiments here relates to an illumination system for illumination of a target area for image capture in order to allow for three dimensional object recognition and target mapping.” 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation to do so is found either in the references as stated in the Office action pages 3 and 4.
Applicant argues that the cited references fail to teach, disclose or suggest all limitations of claim 1.  In particular, Applicant asserts that the cited references fail to disclose “wherein at least a portion of the pulses of coherent light emitted by the coherent light source comprises a laser mapping pattern.”
In response, the Examiner respectfully disagrees. As articulated above, Neumann is an analogous art and Blanquart, Henley, and Neumann References are compatible. 
Furthermore, Neumann discloses the limitation in question above in [0033] where Neumann teaches the process of projecting illumination on the at least one select target with the pattern of light via laser. 
For the above reasons, it is believed that the rejections should be sustained.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-14, 20-25 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Blanquart et al (US 2014/0,163,319) (hereafter referenced as Blanquart), in view of Henley et al.  (US 2014/0,288,373) (hereafter referenced as Henley), and further in view of Neumann (US 2016/0,006,914) (hereafter referenced as Neumann).
Regarding claim 1, Blanquart discloses an endoscopic imaging system comprising: an endoscope (endoscope, par.33) a coherent light source (emit electromagnetic radiation in the form of a laser which may be pulsed, par.45) for emitting pulses of coherent light in a light deficient environment; a fiber optic bundle (fiber optic, par.169) connected to the coherent light source that directs light from the coherent light source to the endoscope; an image sensor (sensors, par.3) comprising a pixel array (pixel array 120, Fig.1) for sensing reflected electromagnetic radiation; and a controller in electronic communication with the coherent light source and the image sensor and configured to synchronize timing of the coherent light source and the image sensor (synchronize the emitter and the imaging sensor, claim 78).
However, Blanquart does not explicitly disclose a vibrating mechanism attached to the fiber optic bundle and wherein at least a portion of the pulses of coherent light emitted by the coherent light source comprises a laser mapping pattern.
In the similar field of endeavor, Henley discloses a vibrating mechanism attached to the fiber optic bundle (attaching a vibrating mechanism to the fiber optic bundle, par.21), in order to remove speckle from a coherent light source (par.21).
Therefore, given this teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blanquart by attaching a vibrating mechanism to the fiber optic bundle, in order to remove speckle from a coherent light 
In the similar field of endeavor, Neuamnn discloses wherein at least a portion of the pulses of coherent light emitted by the coherent light source comprises a laser mapping pattern (projecting illumination on the at least one select target with the pattern of light, par.33), in order to determine distance via triangulation, generate a map of the target area via 3D surface measurements, and generate a point cloud of the select target (par.33).
Therefore, given this teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blanquart and Henley by projecting illumination on the at least one select target with the pattern of light, in order to determine distance via triangulation, generate a map of the target area via 3D surface measurements, and generate a point cloud of the select target.
Regarding claim 2, Blanquart and Henley and Neumann disclose everything claimed as applied above (see claim 1). Henley further discloses wherein the vibrating mechanism comprises one or more of a mechanical motor, a piezoelectric crystal, an oscillator, or a resonator component (the vibrating device 174 may be a small mechanical motor, a piezoelectric crystal, an oscillator, and a resonator component, par.30).
Regarding claim 3, Blanquart and Henley and Neumann disclose everything claimed as applied above (see claim 1). Henley further discloses wherein the controller is further in electronic communication with the vibrating mechanism and is further configured to control operation of the vibrating mechanism such that the coherency of the pulses of coherent light is reduced (causing the light to lose coherence momentarily as the geometry of its path is changed; and substantially removing any speckle from the frame of the surgical site, claim 12).
Regarding claim 4, Blanquart and Henley and Neumann disclose everything claimed as applied above (see claim 3). Henley further discloses wherein the controller is further configured to control the operation of the vibrating mechanism such that speckle caused at least in part by the coherency of the pulses of coherent light is not visible to a user in an exposure frame generated by the image sensor (a human eye cannot detect the speckle pattern, par.21).
Regarding claim 5, Blanquart and Henley and Neumann disclose everything claimed as applied above (see claim 1). Henley further discloses a sleeve for coupling a first fiber optic portion of the fiber optic bundle to a second fiber optic portion of the fiber optic bundle (The first sleeve 178a and the second sleeve 178b may be used for attaching a first fiber optic bundle 160a and a second fiber optic bundle 160b, par.25); and a housing of the vibrating mechanism configured to house a vibrating device, wherein the vibrating device comprises one or more of a mechanical motor, a piezoelectric crystal, an oscillator, or a resonator component (the vibrating device 174 may be a small mechanical motor, a piezoelectric crystal, an oscillator, and a resonator component, par.30); wherein the housing of the vibrating mechanism is attached to the sleeve (Fig.2).
Regarding claim 6, Blanquart and Henley and Neumann disclose everything claimed as applied above (see claim 5). Henley further discloses wherein the vibrating mechanism (vibrating device 174, Fig.2) is the only vibrating mechanism attached to the fiber optic bundle, and wherein the vibrating mechanism vibrates each of the first fiber optic portion (first fiber optic bundle 160a, Fig.2) and the second fiber optic portion (second fiber optic bundle 160b, Fig.2).
Regarding claim 7, Blanquart and Henley and Neumann disclose everything claimed as applied above (see claim 1). Henley further discloses wherein the vibrating mechanism is 
Regarding claim 8, Blanquart and Henley and Neumann disclose everything claimed as applied above (see claim 1). Blanquart further discloses wherein the coherent light source comprises a plurality of laser bundles and each of the plurality of laser bundles comprises a plurality of laser units, wherein the plurality of laser bundles comprises: a red laser bundle (Red Laser T3, Fig.1) for emitting a red wavelength of electromagnetic radiation; a green laser bundle (Green Laser T1, Fig.1 ) for emitting a green wavelength of electromagnetic radiation; a blue laser bundle (Blue Laser T2 Fig.1) for emitting a blue wavelength of electromagnetic radiation; and a hyperspectral bundle (Cyan, Magenta and Yellow; Ultraviolet; infra -red; any combination of the foregoing, or any other color combination, including all visible and non-visible wavelengths, par.47) for emitting a hyperspectral wavelength of electromagnetic radiation for eliciting a spectral response.
Regarding claim 9, Blanquart and Henley and Neumann disclose everything claimed as applied above (see claim 8). Blanquart further discloses wherein the fluorescence bundle for emitting the fluorescence wavelength of electromagnetic radiation comprises a fluorescence bundle for emitting the electromagnetic radiation having the wavelength from about 770 nm to about 790 nm (infrared (IR) mentioned in par.172 has a wavelength between 780-1000 nm).
Regarding claim 10, Blanquart and Henley and Neumann disclose everything claimed as applied above (see claim 1). Henley further discloses wherein: the vibrating mechanism 
Regarding claim 11, Blanquart and Henley and Neumann everything claimed as applied above (see claim 1). Blanquart further discloses wherein the image sensor is configured to generate a plurality of exposure frames (Red, green and Blue Frames, Fig.14), wherein each of the plurality of exposure frames corresponds to a pulse of coherent light emitted by the coherent light source.
Regarding claim 12, Blanquart and Henley and Neumann disclose everything claimed as applied above (see claim 11). Blanquart further discloses wherein the pixel array of the image sensor senses reflected electromagnetic radiation to generate the plurality of exposure frames during a readout period (Sensor Readout 200, Fig.2A) of the pixel array, wherein the readout period is a duration of time when active pixels in the pixel array are read.
Regarding claim 13, Blanquart and Henley and Neumann disclose everything claimed as applied above (see claim 1). Blanquart further discloses wherein the coherent light source is configured to emit, during a pulse duration, a plurality of sub-pulses of coherent light having a sub-duration shorter than the pulse duration (Fig.7D).
Regarding claim 14, Blanquart and Henley and Neumann disclose everything claimed as applied above (see claim 1). Blanquart further discloses wherein one or more of the pulses of 
Regarding claim 20, Blanquart and Henley and Neumann disclose everything claimed as applied above (see claim 1). Blanquart further discloses wherein the controller is configured to synchronize timing of the pulses of coherent light during a blanking period of the image sensor, wherein the blanking period corresponds to a time between a readout of a last row of active pixels in the pixel array and a beginning of a next subsequent readout of active pixels in the pixel array (The time between the last row readout and the next readout cycle may be called the blanking time 216, par.64).
Regarding claim 21, Blanquart and Henley and Neumann disclose everything claimed as applied above (see claim 1). Blanquart further discloses wherein two or more pulses of coherent light emitted by the coherent light source result in two or more instances of reflected electromagnetic radiation that are sensed by the pixel array to generate two or more exposure frames that are combined to form an image frame (Fig.22).
Regarding claim 22, Blanquart and Henley and Neumann disclose everything claimed as applied above (see claim 1). Blanquart further discloses wherein the image sensor comprises a first image sensor and a second image sensor such that the image sensor can generate a three-dimensional image (producing a three dimensional image, par.165).
Regarding claim 23, Blanquart and Henley and Neumann disclose everything claimed as applied above (see claim 1). Blanquart further discloses wherein the coherent light source is configured to emit a sequence of pulses of coherent light repeatedly sufficient for generating a video stream comprising a plurality of image frames, wherein each image frame in the video 
Regarding claim 24, Blanquart and Henley and Neumann disclose everything claimed as applied above (see claim 1). Blanquart further discloses wherein the pulses of coherent light are emitted in a pattern of varying wavelengths of electromagnetic radiation, and wherein the coherent light source repeats the pattern of varying wavelengths of electromagnetic radiation (pulse cycle pattern, par.76).
Regarding claim 25, Blanquart and Henley and Neumann disclose everything claimed as applied above (see claim 1). They further teach herein at least a portion of the pulses of coherent light comprise a red emission, a green emission, a blue emission, and a laser mapping emission (Blanquart: Red, Green and Blue Lasers, Fig.1) such that reflected electromagnetic radiation sensed by the pixel array (Blanquart: pixel array 120, Fig.1) corresponding to each of the red emission, the green emission, the blue emission, and the laser mapping emission can be processed to generate a Red-Green-Blue (RGB) image frame comprising an overlay (showing superimposed distance measurements in mm, par.102) of laser mapping data.
Regarding claim 27, Blanquart and Henley and Neumann disclose everything claimed as applied above (see claim 1). Neumann further discloses wherein sensing reflected electromagnetic radiation by the pixel array comprises generating a laser mapping exposure frame by sensing reflected electromagnetic radiation resulting from the coherent light source pulsing the laser mapping pattern (the image sensor configured to, communicate with the processor, receive reflected laser illumination patterns from the at least one select target, generate data regarding the received reflected laser illumination patterns, par.29), wherein the laser mapping exposure frame comprises information for determining real time map of the target area via 3D surface measurements, par.33) about the object.
Regarding claim 28, Blanquart and Henley and Neumann disclose everything claimed as applied above (see claim 27). Neumann further discloses wherein the laser mapping exposure frame comprises information for determining the real time measurements to an accuracy of less than 10 centimeters (system that utilizes triangulation may generate accurate absolute distances from the device to the surface area, par.298).
Regarding claim 29, Blanquart and Henley and Neumann disclose everything claimed as applied above (see claim 27). Neumann further discloses wherein the laser mapping exposure frame comprises information for determining the real time measurements to an accuracy of less than one millimeter (system that utilizes triangulation may generate accurate absolute distances from the device to the surface area, par.298).
Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Blanquart, in view of Henley, further in view of Neumann, and further in view of Austin et al.  (US 2018/0,368,656) (hereafter referenced as Austin).
Regarding claim 15, Blanquart and Henley and Neumann teach everything claimed as applied above (see claim 1). However, they do not explicitly disclose wherein at least a portion of the pulses of coherent light emitted by the coherent light source is a fluorescence excitation emission that results in a fluorescence exposure frame created by the image sensor, and wherein the controller is configured to provide the fluorescence exposure frame to a corresponding 
In the similar field of endeavor, Austin discloses wherein at least a portion of the pulses of coherent light emitted by the coherent light source is a fluorescence excitation emission (injecting fluorescent chemical and illuminating the area with light that will induce fluorescence, par.1345) that results in a fluorescence exposure frame (For example, an optical detector that is sensitive to the wavelength of the fluorescent emission may be employed to view the fluorescent image, par.1345) created by the image sensor, and wherein the controller is configured to provide the fluorescence exposure frame to a corresponding fluorescence system that determines a location of a critical tissue structure within a scene based on the fluorescence exposure frame (enable the fluorescing tissue to be visible, par.1347), in order to improve a surgical tool view by providing a fluorescent image in addition to image not based on fluorescence (par.1345). 
Therefore, given this teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blanquart and Henley by injecting fluorescent chemical and illuminating the area with light that will induce fluorescence, in order to improve a surgical tool view by providing a fluorescent image in addition to image not based on fluorescence.
Regarding claim 16, Blanquart and Henley and Neumann and Austin teach everything claimed as applied above (see claim 16). Austin further teaches wherein the fluorescence excitation emission comprises the electromagnetic radiation having the wavelength from about 770 nm to about 790 nm  or the electromagnetic radiation having the wavelength from about 795 nm to about 815 nm (the wavelength of fluorescent emission is in the infrared, par.1345; infrared wavelength is from 780 to 1000 nm)
Regarding claim 17, Blanquart and Henley and Neumann and Austin teach everything claimed as applied above (see claim 16). Austin further teaches wherein the controller is further configured to: receive the location of the critical tissue structure from the corresponding system; generate an overlay frame comprising the location of the critical tissue structure; and combine the overlay frame with a color image frame depicting the scene to indicate the location of the critical tissue structure within the scene (such superimposed images can advantageously show margins between healthy and unhealthy tissue, par.1363).
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Blanquart, in view of Henley, further in view of Newmann, and further in view of Stokes et al.  (US 2019/0,125,454) (hereafter referenced as Stokes).
Regarding claim 26, it is similar to claim 25. The difference between two claims is that claim 25 is overlaying laser mapping data in RGB format while claim 26 is overlaying laser mapping data in YUV format.
In the similar field of endeavor, Stokes teaches coherent lights comprising a luminance emission, a red chrominance emission, a blue chrominance emission (Y(luminance pulse), Cb(Cb(ChromaBlue) and Cr(ChroamRed), par.1385) such that reflected electromagnetic radiation sensed by the pixel array (pixel array, par.1385) corresponding to each of the luminance emission, the red chrominance emission, the blue chrominance emission, in order to get better resolution in luminance having YCbCr emission rather than RGB emission (par.1383).
Therefore, given this teaching, Therefore, given this teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blanquart and Henley and Neumann by YCbCr emission instead of RGB emission and receiving reflected YCbCr radiation by pixel array and overlaying laser map data in YCbCr .

Claims 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Blanquart, in view of Henley, further in view of Neumann, and further in view of Charles  (US 2014/0,005,484) (hereafter referenced as Charles).
Regarding claim 30, Blanquart and Henley and Neumann teach everything claimed as applied above (see claim 1). However, they do not explicitly disclose wherein at least a portion of the pulses of coherent light emitted by the coherent light source comprises a plurality of tool-specific laser mapping patterns for each of a plurality of tools within a scene.
In the similar field of endeavor, Charles discloses wherein at least a portion of the pulses of coherent light emitted by the coherent light source comprises a plurality of tool-specific laser mapping patterns for each of a plurality of tools within a scene (using laser marking with a known pattern around the tool axis, par.322), in order to identify the surgical tool, calculate its position within the surgical site, and/or calculate an orientation of the surgical tool (par.321).
Therefore, given this teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blanquart and Henley and Neumann by providing laser marking with a known pattern around the tool, in order to identify the surgical tool, calculate its position within the surgical site, and/or calculate an orientation of the surgical tool.
Regarding claim 31, Blanquart and Henley and Neumann teach everything claimed as applied above (see claim 1). Charles further disclose wherein the laser mapping pattern emitted by the coherent light source comprises a first output and a second output that are independent Claims 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Blanquart, in view of Henley, further in view of Neumann, and further in view of Dimitriadis et al.  (US 2017/0,167,980) (hereafter referenced as Dimitriadis).
Regarding claim 32, Blanquart and Henley and Neumann teach everything claimed as applied above (see claim 1). However, they do not explicitly disclose wherein at least a portion of the pulses of coherent light emitted by the coherent light source is a hyperspectral emission that results in a hyperspectral exposure frame created by the image sensor, and wherein the controller is configured to provide the hyperspectral exposure frame to a corresponding system that determines a location of a critical tissue structure within a scene based on the hyperspectral exposure frame.
In the similar field of endeavor, Dimitriadis discloses wherein at least a portion of the pulses of coherent light emitted by the coherent light source is a hyperspectral emission that results in a hyperspectral exposure frame created by the image sensor, and wherein the controller is configured to provide the hyperspectral exposure frame to a corresponding system that determines a location of a critical tissue structure within a scene based on the hyperspectral exposure frame (The multispectral imaging of tissue autofluorescence and the spectral unmixing of the associated compounds according to the invention can reveal features or characteristics of tissue that aid the assessment or the diagnosis of a medical condition, par.12), in order to aid the assessment or the diagnosis of a medical condition (par.12).

Regarding claim 33, Blanquart and Henley and Neumann and Dimitriadis disclose everything claimed as applied above (see claim 32). Blanquart further discloses wherein the hyperspectral emission comprises: the electromagnetic radiation having the wavelength from about 513 nm to about 545 nm and the electromagnetic radiation having the wavelength from about 900 nm to about 1000 nm; or the electromagnetic radiation having the wavelength from about 565 nm to about 585 nm and the electromagnetic radiation having the wavelength from about 900 nm to about 1000 nm (any combination of the foregoing, or any other color combination, including all visible and non-visible wavelengths, par.47).
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Blanquart, in view of Henley, further in view of Neumann, further in view of Dimitriadis, and further in view of DiMaio et al.  (US 2018/0,310,828) (hereafter referenced as DiMaio).
Regarding claim 34, Blanquart and Henley and Neumann and Dimitriadis teach everything claimed as applied above (see claim 33). However, they do not explicitly disclose wherein the controller is further configured to: receive the location of the critical tissue structure from the corresponding system; generate an overlay frame comprising the location of the critical tissue structure; and combine the overlay frame with a color image frame depicting the scene to indicate the location of the critical tissue structure within the scene.
tissue (par.155).
Therefore, given this teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blanquart and  Henley and Neumann and Dimitriadis by receiving the location of the critical tissue structure from the corresponding system, generating an overlay frame comprising the location of the critical tissue structure and combining the overlay frame with a color image frame depicting the scene, in order to obtain greater resolution and/or a three-dimensional rendering of the desired tissue.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/799,212 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of copending Application No. 16/799,212 is further limiting of claim 1.
Claim 37 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 20 of copending Application No. 16/799,212 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 20 of copending Application No. 16/799,212 is further limiting of claim 37.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 18-19 and 35-36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim(s).
Dependent claim 18 recites “wherein sensing the reflected electromagnetic radiation by the pixel array comprises generating a laser mapping exposure frame by sensing reflected electromagnetic radiation resulting from the coherent light source pulsing the laser mapping pattern, and wherein the controller is further configured to: provide the laser mapping exposure frame to a corresponding laser mapping system that determines a topology of the scene and/or dimensions of one or more objects within the scene; provide the location of the critical tissue structure to the corresponding laser mapping system; and receive a topology and/or Claim 19 is dependent on claim 18 and therefore it is also allowable.
Dependent claim 35 recites “…wherein sensing the reflected electromagnetic radiation by the pixel array comprises generating a laser mapping exposure frame by sensing reflected electromagnetic radiation resulting from the coherent light source pulsing the laser mapping pattern, and wherein the controller is further configured to:
provide the laser mapping exposure frame to a corresponding laser mapping system that determines a topology of the scene and/or dimensions of one or more objects within the scene; provide the location of the critical tissue structure to the corresponding laser mapping system; and receive a topology and/or dimension of the critical tissue structure from the corresponding laser mapping system…” which are features that are neither anticipated nor obvious over the art of record. Claim 36 is dependent on claim 35 and therefore it is also allowable.
Independent Claim 37 recites features similar to the features discussed above. Therefore, the independent claim would be allowable for analogous reasons if a terminal disclaimer is filled to overcome double rejection set forth in this Office action.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABIO LIMA whose telephone number is (571)270-0625.  The examiner can normally be reached on Monday through Friday, 7:30 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on (571)272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FABIO S LIMA/Primary Examiner, Art Unit 2486